Exhibit 10.15

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT (this “Agreement”), dated as of April 15, 2015, between
Virtu Financial, Inc., a Delaware corporation (the “Company”), and Douglas A.
Cifu (“Executive”).

 

WHEREAS, the Company and Executive desire to enter into a written employment
agreement to reflect the terms upon which Executive shall provide services to
the Company; and

 

WHEREAS, Executive’s agreement to enter into this Agreement and be bound by the
terms hereof, including the restrictive covenants described herein, is a
material inducement to the Company’s willingness to provide equity-based
compensation to Executive as described herein, and the Company would not
otherwise grant such equity-based compensation to Executive if Executive did not
agree to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and intending to be legally bound hereby, the
parties hereto agree as set forth below:

 

1.                                      Term.  (a)  The term of Executive’s
employment under this Agreement shall be effective as of the day prior to the
pricing date of the initial public offering (the “IPO”) for the sale of equity
securities of the Company pursuant to an effective Registration Statement filed
under the Securities Act of 1933 (the “Effective Date”), and shall continue
until the three (3)-year anniversary of the Effective Date (the “Initial
Expiration Date”), provided that on the Initial Expiration Date and each
subsequent anniversary of the Initial Expiration Date, the term of Executive’s
employment under this Agreement shall be extended for one (1) additional year
unless either party provides written notice to the other party at least ninety
(90) days prior to the Initial Expiration Date (or any such anniversary, as
applicable) that Executive’s employment hereunder shall not be so extended (in
which case, Executive’s employment under this Agreement shall terminate on the
Initial Expiration Date or expiration of the extended term, as applicable);
provided, however, that Executive’s employment under this Agreement may be
terminated at any time pursuant to the provisions of Section 5.  The period of
time from the Effective Date through the termination of this Agreement and
Executive’s employment hereunder pursuant to its terms is herein referred to as
the “Term”; and the date on which the Term is scheduled to expire (i.e., the
Initial Expiration Date or the scheduled expiration of the extended term, if
applicable) is herein referred to as the “Expiration Date.”  Notwithstanding
anything contained herein to the contrary, if upon the effective date of a
Change in Control, the Expiration Date is less than two (2) years from the date
of such Change in Control, the Term shall automatically be renewed so that the
Expiration Date is two (2) years from the effective date of such Change in
Control.

 

(b)                                 Executive agrees and acknowledges that the
Company has no obligation to extend the Term or to continue Executive’s
employment following the Expiration Date, and Executive expressly acknowledges
that no promises or understandings to the contrary have been made or reached.
Executive also agrees and acknowledges that, should Executive and the Company
choose to continue Executive’s employment for any period of time following the
Expiration Date without extending the term of Executive’s employment under this
Agreement or entering into a new written employment agreement, Executive’s
employment with the Company shall be “at will,” such that the Company may
terminate Executive’s employment at any time, with or without reason and with or
without notice, and Executive may resign at any time, with or without reason and
with or without notice (for the sake of clarity, the provisions of this
Agreement shall not apply following the expiration of the Term (except as
otherwise expressly provided herein)).

 

2.                                      Definitions.  For purposes of this
Agreement, the following terms, as used herein, shall have the definitions set
forth below.

 

--------------------------------------------------------------------------------


 

(a)                                 “Affiliate” means, with respect to any
specified Person, any other Person that directly or indirectly, through one or
more intermediaries, Controls, is Controlled by, or is under common Control
with, such specified Person; provided, that in no event shall any entity
Controlled by Vincent Viola but in which the Company does not have a direct or
indirect ownership interest be treated as an Affiliate of the Company.

 

(b)                                 “Change in Control” has the meaning set
forth in the Plan.

 

(c)                                  “Cause” means (i) Executive’s willful
engagement in illegal conduct or gross misconduct that is materially and
demonstrably injurious to the Company, which action is not cured (if curable)
within thirty (30) days after a written demand for substantial performance is
received by Executive from the Company that specifically identifies in
reasonable detail the action(s) that it believes Executive has engaged in and
the related effect on the Company; (ii) conviction of (by a court of competent
jurisdiction), or entry of a plea of guilty or no contest by, Executive with
respect to, a felony of which fraud or dishonesty is a material element or which
involves a violation of securities laws or the rules and regulations of a
self-regulatory organization applicable to Executive in connection with his
position at the Company; or (iii) the willful and material breach of this
Agreement or any Noncompetition Restrictions (as defined below) by Executive
which breach is not cured (if curable) within thirty (30) days after a written
notice from the Company that specifically identifies in reasonable detail the
willful and material breach.  Any act, or failure to act, based upon authority
given pursuant to a resolution duly adopted by the Board or upon the
instructions of the Board or reasonably based upon the advice of outside counsel
for the Company shall be conclusively presumed to be done, or omitted to be
done, by Executive in good faith and in the best interests of the Company and,
for the purposes of clauses (i) and (iii) of the preceding sentence, no act or
failure to act on the part of Executive shall be considered “willful,” so long
as Executive reasonably believed that such action, or failure to act, was in the
best interests of the Company.  Cause shall not exist unless and until (A) the
Board has delivered to Executive written notice (a “Removal Notice”) that
(x) indicates the specific provision of the definition of “Cause” relied upon,
(y) sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for Cause under the provision so indicated and (z) includes a
copy of a resolution duly adopted by a majority of the Board (excluding
Executive) at a meeting of the Board called and held for such purpose (after
reasonable notice to Executive and an opportunity for Executive, together with
counsel, to be heard before the Board), finding that, in the opinion of the
Board, Cause has occurred and setting forth in reasonable detail the facts and
circumstances thereof and (B) Executive has been afforded the right to cure (if
curable) any such action in accordance with clauses (i) or (iii) of the
definition of Cause, as applicable.  A removal of Executive for Cause shall be
effective only if the Board delivers to Executive a Removal Notice within ninety
(90) days after the Company first learns of the existence of the circumstances
giving rise to Cause if, and only if, a reasonable Person could have determined
that Cause exists upon learning of the circumstances that the Company was
actually aware of at such time.

 

(d)                                 “Control” (including, with correlative
meanings, the terms “Controlled by” and “under common Control with”), as used
with respect to any Person, means the direct or indirect possession of the power
to direct or cause the direction of the management or policies of such Person,
whether through the ownership of voting securities or by contract.

 

(e)                                  “Disability” means Executive would be
entitled to long-term disability benefits under the Company’s long-term
disability plan as in effect from time to time, without regard to any waiting or
elimination period under such plan and assuming for the purpose of such
determination that Executive is actually participating in such plan at such
time.  If the Company does not maintain a long-term disability plan,
“Disability” means Executive’s inability to perform Executive’s duties and
responsibilities hereunder on a full-time basis for a consecutive period of one
hundred eighty (180) days in any three hundred sixty-five (365)-day period due
to physical or mental illness or incapacity that is

 

2

--------------------------------------------------------------------------------


 

determined to be total and permanent by a physician selected by the Company or
its insurers and reasonably acceptable to the Executive or his legal
representative.

 

(f)                                   “Good Reason” means the termination of
Executive’s employment at his initiative after, without Executive’s prior
written consent, one (1) or more of the following events:  (i) a reduction in
the Base Salary, or the uncured failure by the Company to fulfill its
obligations under this Agreement within thirty (30) days after written notice
thereof from Executive to the Company; (ii) the failure to elect Executive to or
the removal of Executive (other than for Cause) from any of the positions
described in Section 3; any material diminution or adverse change in the duties,
authority, responsibilities, or positions of Executive from those contemplated
by Section 3(a); any attempt to remove Executive from any executive management
position in a manner contrary to this Agreement or the Company’s then effective
Certificate of Incorporation or By-Laws; (iii) the assignment to Executive of
duties or responsibilities which are materially inconsistent with or different
from those contemplated by Section 3(a) or requiring Executive to report to an
officer or employee instead of the Board; (iv) the Company’s requiring Executive
to be based at a location in excess of fifty (50) miles from the location of
Executive’s principal job location or office specified in Section 3(b), except
for required travel on the Company’s business to an extent substantially
consistent with Executive’s position; or (v) the failure of the Company to
obtain the assumption in writing of its obligation to perform this Agreement by
any successor to all or substantially all of the assets or business of the
Company after a merger, consolidation, sale, or similar transaction; provided,
however, that prior to resigning for Good Reason, Executive shall give written
notice to the Company of the facts and circumstances claimed to provide a basis
for such resignation not more than sixty (60) days following his knowledge of
such facts and circumstances, and the Company shall have thirty (30) days after
receipt of such notice to cure such facts and circumstances (and if so cured
then Executive shall not be permitted to resign for Good Reason in respect
thereof).  Any termination of employment by Executive for Good Reason shall be
communicated to the Company by written notice, which shall include Executive’s
date of termination of employment (which, except as set forth in the preceding
sentence, shall be a date not later than thirty (30) days after delivery of such
notice).

 

(g)                                  “Governmental Entity” means any national,
state, county, local, municipal or other government or any court of competent
jurisdiction, administrative agency or commission or other governmental
authority or instrumentality.

 

(h)                                 “Person” means any individual, firm,
corporation, partnership, limited liability company, trust, joint venture,
association, unincorporated entity or other entity.

 

(i)                                     “Plan” means the Virtu Financial, Inc.
2015 Management Incentive Plan.

 

3.                                      Duties and Responsibilities.  (a)  The
Company hereby employs Executive and Executive hereby accepts employment,
subject to the terms and conditions contained herein, during the Term, as Chief
Executive Officer.  During the Term, Executive agrees to be employed by and
devote substantially all of Executive’s business time and attention to the
Company and the promotion of its interests and to use his best efforts to
faithfully and diligently serve the Company; provided, however, that, to the
extent such activities do not significantly interfere with the performance of
his duties, services and responsibilities under this Agreement, Executive shall
be permitted to (i) manage his personal, financial and legal affairs, (ii) serve
on civic or charitable boards and committees of such boards and (iii) to the
extent approved by the Board pursuant to a duly authorized resolution of the
Board, serve on corporate boards and committees of such boards; provided,
further, that Executive (x) shall be permitted to continue to be engaged in, or
provide services to, the businesses and activities set forth on Exhibit A, and
(y) to the extent that such activities do not significantly interfere with the
performance of his duties, services and responsibilities under this Agreement,
shall be permitted to become engaged in, or provide services to, any other
business or activity, whether as owner, partner, investor, consultant, agent,
employee, co-

 

3

--------------------------------------------------------------------------------


 

venturer or otherwise, in which Vincent Viola is permitted to become engaged in
during the Term, to the extent that Executive’s level of participation in such
businesses or activities are consistent with Executive’s participation in the
businesses or activities set forth on Exhibit A prior to the Effective Date. 
Executive will report solely to the Board of Directors of the Company (the
“Board”).  Executive will perform such lawful duties and responsibilities as are
commensurate with Executive’s titles and positions and as are generally
consistent with those exercised by Executive prior to the Effective Date, and
such other duties and responsibilities commensurate with Executive’s titles and
positions as may be reasonably requested by the Board from time to time. 
Executive will have the authority customarily exercised by an individual serving
as Chief Executive Officer of a corporation of the size and nature of the
Company and as is generally consistent with Executive’s authority prior to the
Effective Date.  During the Term, Executive shall serve as a member of the
Board, and upon request shall serve as a director or an officer of one or more
subsidiaries of the Company, or of an Affiliate of the Company.  Executive shall
not be compensated additionally in Executive’s capacity as a member of the Board
or as a director or officer of a subsidiary or Affiliate of the Company.

 

(b)                                 During the Term, Executive’s principal place
of employment shall be in the Company’s principal office in Manhattan, New
York.  Executive acknowledges that Executive’s duties and responsibilities shall
require Executive to travel on business to the extent reasonably necessary to
fully perform Executive’s duties and responsibilities hereunder.

 

4.                                      Compensation and Related Matters.  (a) 
Base Salary.  During the Term, for all services rendered under this Agreement,
Executive shall receive an aggregate annual base salary (“Base Salary”) at an
initial rate of $1,000,000, payable in accordance with the Company’s applicable
payroll practices.  Base Salary may be increased (but not decreased) on an
annual basis as determined by the Board in its sole discretion.  References in
this Agreement to Base Salary shall be deemed to refer to the most recently
effective annual base salary rate.

 

(b)                                 Annual Bonus.  During the Term, for each
calendar year beginning with 2015, Executive shall have the opportunity to earn
a discretionary annual bonus based on the satisfaction of such business
objectives and/or business performance as determined by the non-employee members
of the Board or the Compensation Committee of the Board in their or its sole
discretion (each such bonus, an “Annual Bonus”).

 

(c)                                  Option Grant.  On the IPO pricing date, the
Company shall grant Executive, pursuant to, and subject to, the terms of the
Plan and an option award agreement substantially in the form attached hereto as
Exhibit B (the “Option Agreement”), an option (the “Option”) to purchase an
aggregate number of 400,000 shares of Class A common stock of the Company (the
“Stock”).  The Option shall have an exercise price per share equal to the fair
market value of a share of Stock on the date of grant.

 

4

--------------------------------------------------------------------------------


 

(d)                                 Benefits and Perquisites.  During the Term,
Executive shall be entitled to participate in the benefit plans and programs
(including, without limitation, four (4) weeks’ vacation per calendar year,
health insurance and a 401(k) plan) and receive perquisites, commensurate with
Executive’s position, that are provided by the Company from time to time for its
senior executives generally, subject to the terms and conditions of such plans
and programs.

 

(e)                                  Business Expense Reimbursements.  During
the Term, the Company shall promptly reimburse Executive for Executive’s
reasonable and necessary business expenses in accordance with the Company’s
then-prevailing policies and procedures for expense reimbursement (which shall
include appropriate itemization and substantiation of expenses incurred).

 

(f)                                   Indemnification.  The Company shall
indemnify and hold harmless Executive, to the fullest extent permitted by law
and the Company’s governing documents, against all claims, expenses, damages,
liabilities and losses incurred by Executive by reason of the fact that
Executive is or was, or had agreed to become, a director, officer, employee,
agent or fiduciary of the Company or any of its subsidiaries or Affiliates, or
is or was serving at the request of the Company as a director, officer, partner,
venturer, proprietor, trustee, employee, agent or similar functionary of another
corporation, partnership, joint venture, business, person, trust, employee
benefit plan or other entity.  The indemnification obligations of the Company
shall survive from the Effective Date of this Agreement and continue until six
(6) years following his cessation of service with the applicable entity or, if
longer, one (1) year after the expiration of any applicable statute of
limitations for any potential claim.  During the Term and for a period of six
(6) years thereafter, the Company shall cause Executive to be covered by and
named as an insured under any policy or contract of insurance obtained by it to
insure its directors and officers against personal liability for acts, errors or
omissions in connection with service as an officer or director of the Company or
any of its subsidiaries or Affiliates or service in any other capacities at the
request of the Company.  The coverage provided to Executive shall be of a scope
and on terms and conditions at least as favorable as the most favorable coverage
provided to any other officer or director of the Company (or any successor). 
Anything in this Agreement to the contrary notwithstanding, this
Section 4(f) shall survive the termination of this Agreement for any reason. 
Nothing in this Agreement shall limit or reduce any other rights to
indemnification that apply to Executive, whether pursuant to contract or
otherwise.

 

5.                                      Termination of Employment.  (a) 
Executive’s employment under this Agreement may be terminated by either party at
any time and for any reason; provided, however, that Executive shall be required
to give the Company at least sixty (60) days’ advance written notice of any
voluntary resignation of Executive’s employment hereunder (other than
resignation for Good Reason) (and in such event the Company in its sole
discretion may elect to accelerate Executive’s date of termination of
employment, it being understood that such termination shall still be treated as
a voluntary resignation for purposes of this Agreement).  Notwithstanding the
foregoing, Executive’s employment shall automatically terminate upon Executive’s
death.

 

(b)                                 Following any termination of Executive’s
employment under this Agreement, except for as provided for under this
Section 5, the obligations of the Company to pay or provide Executive with
compensation and benefits under Section 4 shall cease, and the Company shall
have no further obligations to provide compensation or benefits to Executive
hereunder, except (i) for payment of any accrued but unpaid Base Salary and for
payment of any unreimbursed expenses under Section 4(e), in each case accrued or
incurred through the date of termination of employment, payable as soon as
practicable and in all events within thirty (30) days following the date of
termination of employment, (ii) for payment of any earned but unpaid Annual
Bonus, if any, for the calendar year prior to the calendar year in which such
termination of employment occurs, (iii) continued indemnification pursuant to
Section 4(f), (iv) as explicitly set forth in any other benefit plans, programs
or arrangements applicable to terminated employees in which Executive
participates, other than severance plans or policies and (v) as otherwise

 

5

--------------------------------------------------------------------------------


 

expressly required by applicable law.  For the avoidance of doubt, any unpaid
Annual Bonus for the year of termination of employment is forfeited if
Executive’s employment is terminated for any reason.

 

(c)                                  If Executive’s employment under this
Agreement is terminated (i) by the Company without Cause, (ii) due to death or
Disability, (iii) by Executive for Good Reason, or (iv) due to expiration of the
Term on the Expiration Date as a result of the Company delivering a notice of
non-renewal as contemplated by Section 1, in addition to the payments and
benefits specified in Section 5(b), Executive shall be entitled to receive
(A) severance pay in an aggregate amount (the “Severance Amount”) equal to the
greater of (x) one (1) times Executive’s Base Salary and (y) an amount equal to
the total amount of Base Salary that Executive would have been entitled to
receive had Executive continued to be employed through the Expiration Date; and
(B) continued health, dental, vision and life insurance benefits under the terms
of the applicable Company benefit plans for (x) twelve (12) months or (y) the
period from Executive’s termination of employment through the Expiration Date,
whichever is longer (the “Benefits Continuation Period”), subject to Executive’s
payment of the cost of such benefits to the same extent that active employees of
the Company are required to pay for such benefits from time to time; provided,
however, that such continuation coverage shall end earlier upon Executive’s
becoming eligible for comparable coverage under another employer’s benefit
plans; and provided, further, that to the extent the provision of such
continuation coverage is not permitted under the terms of the Company benefit
plans or would result in an adverse tax consequence to the Company, the Company
may alternatively provide Executive with a cash payment (the “COBRA Cash
Payment”) in an amount equal to the applicable COBRA premium that Executive
would otherwise be required to pay to obtain COBRA continuation coverage for
such benefits for such period (minus the cost of such benefits to the same
extent that active employees of the Company are required to pay for such
benefits from time to time).  The Severance Amount (and the COBRA Cash Payment,
if applicable) shall be paid in cash in a lump sum within thirty (30) days
following the execution of the Release (defined below) that has become
irrevocable by its terms, subject to any required delay of payment pursuant to
Section 23.

 

(d)                                 Notwithstanding anything herein to the
contrary, if at any time within sixty (60) days before, or twenty-four (24)
months following, a Change in Control, Executive’s employment under this
Agreement is terminated (i) by the Company without Cause, (ii) due to death or
Disability, (iii) by Executive for Good Reason, or (iv) due to expiration of the
Term on the Expiration Date as a result of the Company delivering a notice of
non-renewal as contemplated by Section 1, then Executive, in lieu of the
Severance Amount described in Section 5(c)(A) shall be entitled to receive two
and a half (2.5) times the sum of (A) Executive’s Base Salary and (B) the Annual
Bonus (including any amounts deferred or satisfied through the grant of equity
awards) most recently awarded to Executive for completed fiscal years of the
Company (the “CIC Severance Amount”), and for purposes of the benefits
continuation under Section 5(c)(B), the Benefits Continuation Period shall be
extended to (i) twenty-four (24) months or (ii) the period from Executive’s
termination of employment through the Expiration Date, whichever is longer.  The
CIC Severance Amount shall be paid in cash in a lump sum within thirty (30) days
following the execution of the Release that has become irrevocable by its terms,
subject to any required delay of payment pursuant to Section 23.  In addition,
Executive shall be entitled to the payments and benefits specified in
Section 5(b).  For purposes of determining the Severance Amount and CIC
Severance Amount, Base Salary shall be the Base Salary as in effect prior to any
reduction giving rise to a termination for Good Reason.

 

(e)                                  Executive’s entitlement to the payment and
benefits and certain rights set forth in Sections 5(c) and 5(d) shall be
conditioned upon Executive having provided an irrevocable waiver and release of
claims in favor of the Company, its Affiliates, their respective predecessors
and successors, and all of the respective current or former directors, officers,
employees, shareholders, partners, members, agents or representatives of any of
the foregoing (collectively, the “Released Parties”), substantially in the form
attached hereto as Exhibit C (the “Release”), that has become effective in
accordance with its terms.

 

6

--------------------------------------------------------------------------------


 

Simultaneous with the delivery of the signed Release by Executive, the Company
shall deliver an irrevocable waiver and release of claims in favor of Executive
and his heirs, agents and representatives substantially in the form attached
hereto as Exhibit D, and if the Company fails to timely deliver its release,
Executive’s obligation to deliver the Release shall lapse and be void for all
purposes hereof, including for purposes of the Company’s obligation to pay or
provide the payments and benefits under Sections 5(c) and 5(d).

 

(f)                                   Upon termination of Executive’s employment
for any reason, and regardless of whether Executive continues as a consultant to
the Company, upon the Company’s request Executive agrees to resign, as of the
date of such termination of employment or such other date requested, from the
Board and any committees thereof, and, if applicable, from the board of
directors (and any committees thereof) of any Affiliate of the Company to the
extent Executive is then serving thereon.

 

(g)                                  The payment of any amounts accrued under
any benefit plan, program or arrangement in which Executive participates shall
be subject to the terms of the applicable plan, program or arrangement, and any
elections Executive has made thereunder.  The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense, or other claim, right or action that the Company may have against
Executive or others.

 

(h)                                 Following any termination of Executive’s
employment, Executive shall have no obligation to seek other employment or take
any other action by way of mitigation of the amounts payable to Executive under
any of the provisions of this Agreement.  There shall be no offset against
amounts due Executive under this agreement on account of any remuneration
attributable to later employment, consultancy or other remunerative activity of
Executive.

 

6.                                      280G Matters.

 

(a)                                 If any payment to or in respect of Executive
by the Company or any Affiliate, whether pursuant to this Agreement or otherwise
(a “Payment”), is determined by the Auditor (as defined below) to be a
“parachute payment” as defined in Section 280G(b)(2) of the Code (as defined
below) (a “Parachute Payment”) and also to be subject to the excise tax imposed
by Section 4999 of the Code, or any interest or penalties are incurred by
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, being herein collectively referred to as the
“Excise Tax”), then the aggregate amount of the Parachute Payments otherwise
payable to Executive under this Agreement (unless otherwise agreed by Executive)
shall be reduced if and to the extent that such reduction would result in
Executive retaining a greater net after-tax amount than Executive would have
retained had he received the full amount of the Parachute Payments (and paid the
applicable Excise Tax), with such reductions coming first from amounts that are
exempt from Section 409A and, thereafter, from amounts that are subject to
Section 409A, in each case in reverse chronological order of their scheduled
distributions.

 

(b)                                 All determinations required to be made under
this Section 6, including whether an Excise Tax is payable by Executive, the
amount of such Excise Tax and the determination of which Parachute Payments
shall be reduced, shall be made by the Company’s regular auditor, unless
Executive objects to the use of that auditor, in which event the auditor shall
be an independent auditor or other independent professional services
organization that is a certified public accounting firm recognized as an expert
in determinations and calculations for purposes of Section 280G of the Code
selected by the Company and reasonably acceptable to Executive, which auditor
shall not, without Executive’s consent, be a firm serving as accountant or
auditor for the individual, entity or group effecting the Change in Control (the
“Auditor”).  If the Auditor determines that the aggregate Payments to Executive
under this

 

7

--------------------------------------------------------------------------------


 

Agreement should be reduced in accordance with Section 6(a), the Company shall
promptly give Executive notice to that effect and a copy of the detailed
calculation thereof.  All determinations made by the Auditor under this
Section 6 shall be binding upon the Company and Executive and shall be made as
soon as reasonably practicable and in no event later than 10 days following the
date of Executive’s termination of employment.  All fees and expenses of the
Auditor shall be borne solely by the Company.

 

(c)                                  For purposes of this Agreement, the term
“Code” shall mean the Internal Revenue Code of 1986, as amended, including all
final regulations promulgated thereunder and any reference to a particular
section of the Code shall include any provision that modifies, replaces or
supersedes such section.  The parties acknowledge that Executive’s agreement to
be bound by the confidentiality and restrictive covenant provisions set forth in
the Third Amended and Restated Limited Liability Company Agreement of Virtu
Financial LLC, a Delaware limited liability company, dated as of April 15, 2015
and incorporated by reference into the Option Agreement (collectively, the
“Noncompetition Restrictions”) are partial consideration for the Company’s
entering into this Agreement, and that at the request of Executive, the Company
shall cause the Auditor to take into account the value of any reasonable
compensation for services to be rendered by Executive before or after a Change
in Control, including the Noncompetition Restrictions, in computing the amount
of Parachute Payments under Section 280G of the Code, and the Company shall
cooperate with Executive and the Auditor in performing such valuation.

 

7.                                      Confidential Information; Restrictive
Covenants.  For purposes of Sections 7, 8, 9 and 10, references to the Company
shall include its subsidiaries and any Affiliates of the Company that are
Controlled by the Company.  Executive acknowledges and agrees that Executive
shall be bound by the Noncompetition Restrictions, in accordance with the terms
and conditions thereof.

 

8.                                      Return of Property.  Executive
acknowledges that all notes, memoranda, specifications, devices, formulas,
records, files, lists, drawings, documents, models, equipment, property,
computer, software or intellectual property relating to the businesses of the
Company, in whatever form (including electronic), and all copies thereof, that
are received or created by Executive while an employee of the Company or its
subsidiaries or Affiliates (including but not limited to Confidential
Information and Inventions (as defined below)) are and shall remain the property
of the Company, and Executive shall immediately return such property to the
Company upon the termination of Executive’s employment and, in any event, at the
Company’s request and subject to inspection in accordance with applicable
Company employee policies generally, except as may otherwise be agreed by
Executive and the Company at the time of termination; provided, that Executive
shall be permitted to retain a copy of his contacts/rolodex, including in
electronic form.

 

9.                                      Intellectual Property Rights.  (a) 
Executive agrees that the results and proceeds of Executive’s services for the
Company (including, but not limited to, any trade secrets, products, services,
processes, know-how, designs, developments, innovations, analyses, drawings,
reports, techniques, formulas, methods, developmental or experimental work,
improvements, discoveries, inventions, ideas, source and object codes, programs,
matters of a literary, musical, dramatic or otherwise creative nature, writings
and other works of authorship) resulting from services performed while an
employee of the Company and any works in progress, whether or not patentable or
registrable under copyright or similar statutes, that were made, developed,
conceived or reduced to practice or learned by Executive, either alone or
jointly with others (collectively, “Inventions”), shall be works-made-for-hire
and the Company shall be deemed the sole owner throughout the universe of any
and all trade secret, patent, copyright and other intellectual property rights
(collectively, “Proprietary Rights”) of whatsoever nature therein, whether or
not now or hereafter known, existing, contemplated, recognized or developed,
with the right to use the same in perpetuity in any manner the Company
determines in its sole discretion, without any further payment to Executive
whatsoever.  If, for any reason, any of such results and proceeds shall not
legally be a work-

 

8

--------------------------------------------------------------------------------


 

made-for-hire and/or there are any Proprietary Rights which do not accrue to the
Company under the immediately preceding sentence, then Executive hereby
irrevocably assigns and agrees to assign any and all of Executive’s right, title
and interest thereto, including any and all Proprietary Rights of whatsoever
nature therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed, to the Company, and the Company shall have the right to
use the same in perpetuity throughout the universe in any manner determined by
the Company without any further payment to Executive whatsoever.  As to any
Invention that Executive is required to assign, Executive shall promptly and
fully disclose to the Company all information known to Executive concerning such
Invention.

 

(b)                                 Executive agrees that, from time to time, as
may be requested by the Company and at the Company’s sole cost and expense,
Executive shall do any and all things that the Company may reasonably deem
useful or desirable to establish or document the Company’s exclusive ownership
throughout the United States of America or any other country of any and all
Proprietary Rights in any such Inventions, including the execution of
appropriate copyright and/or patent applications or assignments.  To the extent
Executive has any Proprietary Rights in the Inventions that cannot be assigned
in the manner described above, Executive unconditionally and irrevocably waives
the enforcement of such Proprietary Rights.  This Section 9(b) is subject to and
shall not be deemed to limit, restrict or constitute any waiver by the Company
of any Proprietary Rights of ownership to which the Company may be entitled by
operation of law by virtue of the Company’s being Executive’s employer. 
Executive further agrees that, from time to time, as may be requested by the
Company and at the Company’s sole cost and expense, Executive shall assist the
Company in every proper and lawful way to obtain and from time to time enforce
Proprietary Rights relating to Inventions in any and all countries.  Executive
shall execute, verify and deliver such documents and perform such other acts
(including appearances as a witness) as the Company may reasonably request for
use in applying for, obtaining, perfecting, evidencing, sustaining, and
enforcing such Proprietary Rights and the assignment thereof.  In addition,
Executive shall execute, verify and deliver assignments of such Proprietary
Rights to the Company or its designees.  Executive’s obligations under this
Section 9 shall continue beyond the termination of Executive’s employment with
the Company.

 

(c)                                  Executive hereby waives and quitclaims to
the Company any and all claims, of any nature whatsoever, that Executive now or
may hereafter have for infringement of any Proprietary Rights assigned hereunder
to the Company.

 

10.                               Remedies and Injunctive Relief.  Executive
acknowledges that a violation by Executive of any of the covenants contained in
Sections 7, 8 or 9 would cause irreparable damage to the Company in an amount
that would be material but not readily ascertainable, and that any remedy at law
(including the payment of damages) would be inadequate.  Accordingly, Executive
agrees that, notwithstanding any provision of this Agreement to the contrary,
the Company shall be entitled (without the necessity of showing economic loss or
other actual damage) to injunctive relief (including temporary restraining
orders, preliminary injunctions and/or permanent injunctions) in any court of
competent jurisdiction for any actual or threatened breach of any of the
covenants set forth in Sections 7, 8 or 9 in addition to any other legal or
equitable remedies it may have.  The preceding sentence shall not be construed
as a waiver of the rights that the Company may have for damages under this
Agreement or otherwise, and all of the Company’s rights shall be unrestricted.

 

11.                               Representations of Executive; Advice of
Counsel.  (a)  Executive represents, warrants and covenants that as of the date
hereof:  (i) Executive has the full right, authority and capacity to enter into
this Agreement and perform Executive’s obligations hereunder, (ii) Executive is
not bound by any agreement that conflicts with or prevents or restricts the full
performance of Executive’s duties and obligations to the Company hereunder
during or after the Term, and (iii) the execution and delivery of this Agreement
shall not result in any breach or violation of, or a default under, any existing
obligation,

 

9

--------------------------------------------------------------------------------


 

commitment or agreement to which Executive is subject.

 

(b)                                 Prior to execution of this Agreement,
Executive was advised by the Company of Executive’s right to seek independent
advice from an attorney of Executive’s own selection regarding this Agreement. 
Executive acknowledges that Executive has entered into this Agreement knowingly
and voluntarily and with full knowledge and understanding of the provisions of
this Agreement after being given the opportunity to consult with counsel. 
Executive further represents that in entering into this Agreement, Executive is
not relying on any statements or representations made by any of the Company’s
directors, officers, employees or agents which are not expressly set forth
herein, and that Executive is relying only upon Executive’s own judgment and any
advice provided by Executive’s attorney.

 

12.                               Cooperation.  Executive agrees that, upon
reasonable notice and without the necessity of the Company obtaining a subpoena
or court order, Executive shall provide reasonable cooperation in connection
with any suit, action or proceeding (or any appeal from any suit, action or
proceeding), and any investigation and/or defense of any claims asserted against
the Company or its Affiliates, which relates to events occurring during
Executive’s employment with the Company and its Affiliates as to which Executive
may have relevant information (including but not limited to furnishing relevant
information and materials to the Company or its designee and/or providing
testimony at depositions and at trial); provided that with respect to such
cooperation occurring following termination of employment, the Company shall
reimburse Executive for expenses reasonably incurred in connection therewith,
and further provided that any such cooperation occurring after the termination
of Executive’s employment shall be scheduled so as not to unreasonably interfere
with Executive’s business or personal affairs.

 

13.                               Withholding.  The Company may deduct and
withhold from any amounts payable under this Agreement such Federal, state,
local, non-U.S. or other taxes as are required to be withheld pursuant to any
applicable law or regulation.

 

14.                               Assignment.  (a)  This Agreement is personal
to Executive and without the prior written consent of the Company shall not be
assignable by Executive, except for the assignment by will or the laws of
descent and distribution of any accrued pecuniary interest of Executive, and any
assignment in violation of this Agreement shall be void.  The Company may only
assign this Agreement, and its rights and obligations hereunder, in accordance
with the terms of Section 14(b).

 

(b)                                 This Agreement shall be binding on, and
shall inure to the benefit of, the parties to it and their respective heirs,
legal representatives, successors and permitted assigns (including, without
limitation, successors by merger, consolidation, sale or similar transaction,
and, in the event of Executive’s death, Executive’s estate and heirs in the case
of any payments due to Executive hereunder). The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.  “Company” means the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid that assumes and agrees to perform this Agreement by operation of law
or otherwise.  Following a Change in Control, if the Company is not the ultimate
parent corporation and the Company’s common stock is not publicly traded, the
“Board of Directors” or “Board” as used in this Agreement shall refer to the
board of directors of the ultimate parent of the Company.

 

(c)                                  Executive acknowledges and agrees that all
of Executive’s covenants and obligations to the Company, as well as the rights
of the Company hereunder, shall run in favor of and shall be enforceable by the
Company and its successors and assigns.

 

10

--------------------------------------------------------------------------------


 

15.                               Governing Law; No Construction Against
Drafter.  This Agreement shall be deemed to be made in the State of New York,
and the validity, interpretation, construction, and performance of this
Agreement in all respects shall be governed by the laws of the State of New York
without regard to its principles of conflicts of law.  No provision of this
Agreement or any related document will be construed against or interpreted to
the disadvantage of any party hereto by any court or other governmental or
judicial authority by reason of such party having or being deemed to have
structured or drafted such provision.

 

16.                               Consent to Jurisdiction; Waiver of Jury
Trial.  (a)  Except as otherwise specifically provided herein, Executive and the
Company each hereby irrevocably submits to the exclusive jurisdiction of the
federal courts located within the Borough of Manhattan (or, if subject matter
jurisdiction in such courts are not available, in any state court located within
the Borough of Manhattan) over any dispute arising out of or relating to this
Agreement.  Except as otherwise specifically provided in this Agreement, the
parties undertake not to commence any suit, action or proceeding arising out of
or relating to this Agreement in a forum other than a forum described in this
Section 16(a); provided, however, that nothing herein shall preclude either
party from bringing any suit, action or proceeding in any other court for the
purpose of enforcing the provisions of this Section 16 or enforcing any judgment
obtained by either party.

 

(b)                                 The agreement of the parties to the forum
described in Section 16(a) is independent of the law that may be applied in any
suit, action, or proceeding and the parties agree to such forum even if such
forum may under applicable law choose to apply non-forum law.  The parties
hereby waive, to the fullest extent permitted by applicable law, any objection
which they now or hereafter have to personal jurisdiction or to the laying of
venue of any such suit, action or proceeding brought in an applicable court
described in Section 16(a), and the parties agree that they shall not attempt to
deny or defeat such personal jurisdiction by motion or other request for leave
from any such court.  The parties agree that, to the fullest extent permitted by
applicable law, a final and non-appealable judgment in any suit, action or
proceeding brought in any applicable court described in Section 16(a) shall be
conclusive and binding upon the parties and may be enforced in any other
jurisdiction.

 

(c)                                  The parties hereto irrevocably consent to
the service of any and all process in any suit, action or proceeding arising out
of or relating to this Agreement by the mailing of copies of such process to
such party at such party’s address specified in Section 20.

 

(d)                                 Each party hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any suit, action or proceeding arising out of or relating to
this Agreement.  Each party hereto (i) certifies that no representative, agent
or attorney of any other party has represented, expressly or otherwise, that
such party would not, in the event of any action, suit or proceeding, seek to
enforce the foregoing waiver, and (ii) acknowledges that it and the other party
hereto has been induced to enter into this Agreement by, among other things, the
mutual waiver and certifications in this Section 16(d).

 

(e)                                  Each party shall bear its own costs and
expenses (including reasonable attorneys’ fees and expenses) incurred in
connection with any dispute arising out of or relating to this Agreement, except
as provided in the following sentence.  The Company agrees to pay as incurred
(within ten (10) days following the Company’s receipt of an invoice from
Executive), to the fullest extent permitted by law, all legal fees and expenses
that Executive may reasonably incur as a result of any contest (regardless of
the outcome thereof) by the Company, Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by
Executive about the amount of any payment pursuant to this Agreement) that
arises in connection with or following a Change in Control, plus, in each case,
interest on any delayed

 

11

--------------------------------------------------------------------------------


 

payment at the applicable federal rate provided for in Section 7872(f)(2)(A) of
the Code (“Interest”), based on the applicable rate on the date such legal fees
and expenses were incurred.

 

17.                               Amendment; No Waiver; Severability.  (a)  No
provisions of this Agreement may be amended, modified, waived or discharged
except by a written document signed by Executive and a duly authorized officer
of the Company (other than Executive).  The failure of a party to insist upon
strict adherence to any term of this Agreement on any occasion shall not be
considered a waiver of such party’s rights or deprive such party of the right
thereafter to insist upon strict adherence to that term or any other term of
this Agreement.  No failure or delay by either party in exercising any right or
power hereunder will operate as a waiver thereof, nor will any single or partial
exercise of any such right or power, or any abandonment of any steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.

 

(b)                                 If any term or provision of this Agreement
is invalid, illegal or incapable of being enforced by any applicable law or
public policy, all other conditions and provisions of this Agreement shall
nonetheless remain in full force and effect so long as the economic and legal
substance of the transactions contemplated by this Agreement is not affected in
any manner materially adverse to any party; provided, that in the event that any
court of competent jurisdiction shall finally hold in a non-appealable judicial
determination that any provision of Section 7, 8 or 9 (whether in whole or in
part) is void or constitutes an unreasonable restriction against Executive, such
provision shall not be rendered void but shall be deemed to be modified to the
minimum extent necessary to make such provision enforceable for the longest
duration and the greatest scope as such court may determine constitutes a
reasonable restriction under the circumstances.  Subject to the foregoing, upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

 

18.                               Entire Agreement.  This Agreement constitutes
the entire agreement and understanding between the Company and Executive with
respect to the subject matter hereof and supersedes all prior agreements and
understandings (whether written or oral), between Executive and the Company,
relating to such subject matter.  None of the parties shall be liable or bound
to any other party in any manner by any representations and warranties or
covenants relating to such subject matter except as specifically set forth
herein.

 

19.                               Survival.  The rights and obligations of the
parties under the provisions of this Agreement shall survive, and remain binding
and enforceable, notwithstanding the expiration of the Term, the termination of
this Agreement, the termination of Executive’s employment hereunder or any
settlement of the financial rights and obligations arising from Executive’s
employment hereunder, to the extent necessary to preserve the intended benefits
of such provisions.

 

20.                               Notices.  All notices or other communications
required or permitted to be given hereunder shall be in writing and shall be
delivered by hand or sent by facsimile or sent, postage prepaid, by registered,
certified or express mail or overnight courier service and shall be deemed given
when so delivered by hand or facsimile, or if mailed, three days after mailing
(one (1) business day in the case of express mail or overnight courier service)
to the parties at the following addresses or facsimiles (or at such other
address for a party as shall be specified by like notice):

 

12

--------------------------------------------------------------------------------


 

If to the Company:

Virtu Financial, Inc.

 

900 Third Avenue

 

New York, NY 10022-1010

 

Attn: Legal Department

 

Fax:  (212) 418-0010

 

E-mail: Legal@virtu.com

 

 

With a copy (which shall not

 

constitute notice) to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

 

1285 Avenue of the Americas

 

New York, NY 10019-6064

 

Telephone: (212) 373-3000

 

Facsimile: (212) 757-3990

 

Attention:

John C. Kennedy

 

 

Jeffrey D. Marell

 

 

If to Executive:

At the most recent address on file in the Company’s records

 

Notices delivered by facsimile shall have the same legal effect as if such
notice had been delivered in person.

 

21.                               Headings and References.  The headings of this
Agreement are inserted for convenience only and neither constitute a part of
this Agreement nor affect in any way the meaning or interpretation of this
Agreement.  When a reference in this Agreement is made to a Section, such
reference shall be to a Section of this Agreement unless otherwise indicated.

 

22.                               Counterparts.  This Agreement may be executed
in one or more counterparts (including via facsimile and electronic image scan
(.pdf)), each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties.

 

23.                               Section 409A.  (a)  For purposes of this
Agreement, “Section 409A” means Section 409A of the Code, and the Treasury
Regulations promulgated thereunder (and such other Treasury or Internal Revenue
Service guidance) as in effect from time to time.  The parties intend that any
amounts payable hereunder that could constitute “deferred compensation” within
the meaning of Section 409A will be compliant with Section 409A or exempt from
Section 409A.

 

(b)                                 Notwithstanding anything in this Agreement
to the contrary, the following special rule shall apply, if and to the extent
required by Section 409A, in the event that (i) Executive is deemed to be a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) (as
determined in accordance with the methodology established by the Company as in
effect on the date of Executive’s “separation from service” (within the meaning
of Treasury Regulations Section 1.409A-1(h)), (ii) amounts or benefits under
this Agreement or any other program, plan or arrangement of the Company or a
controlled group affiliate thereof are due or payable on account of separation
from service and (iii) Executive is employed by a public company or a controlled
group affiliate thereof:  no payments hereunder that are “deferred compensation”
subject to Section 409A shall be made to Executive prior to the date that is six
(6) months after the date of Executive’s separation from service or, if earlier,
ten (10) days following Executive’s date of death; following any applicable six
(6)-month delay, all such delayed

 

13

--------------------------------------------------------------------------------


 

payments, plus Interest based on the applicable rate as of the date payment
would have been made but for the Section 409A delay, will be paid in a single
lump sum on the earliest permissible payment date.

 

(c)                                  Any payment or benefit due or payable on
account of Executive’s separation from service that represents a “deferral of
compensation” within the meaning of Section 409A shall commence to be paid or
provided to Executive sixty-one (61) days following Executive’s separation from
service; provided that Executive executes, if required by Section 5(e), the
Release described therein, within sixty (60) days following his “separation from
service.”  Each payment made under this Agreement (including each separate
installment payment in the case of a series of installment payments) shall be
deemed to be a separate payment for purposes of Section 409A.  Amounts payable
under this Agreement shall be deemed not to be a “deferral of compensation”
subject to Section 409A to the extent provided in the exceptions in Treasury
Regulations §§ 1.409A-1(b)(4) (“short-term deferrals”) and (b)(9) (“separation
pay plans,” including the exception under subparagraph (iii)) and other
applicable provisions of Section 409A, and shall be paid under any such
exception to the maximum extent permitted.  For purposes of this Agreement, with
respect to payments of any amounts that are considered to be “deferred
compensation” subject to Section 409A, references to “termination of
employment,” “termination,” or words and phrases of similar import, shall be
deemed to refer to Executive’s “separation from service” as defined in
Section 409A, and shall be interpreted and applied in a manner that is
consistent with the requirements of Section 409A.  In no event may Executive,
directly or indirectly, designate the calendar year of any payment under this
Agreement.

 

(d)                                 Notwithstanding anything to the contrary in
this Agreement, any payment or benefit under this Agreement or otherwise that is
eligible for exemption from Section 409A pursuant to Treasury Regulation §
1.409A-1(b)(9)(v)(A) or (C) (relating to certain reimbursements and in-kind
benefits) shall be paid or provided to Executive only to the extent that the
expenses are not incurred, or the benefits are not provided, beyond the last day
of the second calendar year following the calendar year in which Executive’s
“separation from service” occurs; and provided further that such expenses are
reimbursed no later than the last day of the third calendar year following the
calendar year in which Executive’s “separation from service” occurs.  To the
extent any indemnification payment, expense reimbursement, or the provision of
any in-kind benefit is determined to be subject to Section 409A (and not exempt
pursuant to the prior sentence or otherwise), the amount of any such
indemnification payment or expenses eligible for reimbursement, or the provision
of any in-kind benefit, in one (1) calendar year shall not affect the
indemnification payment or provision of in-kind benefits or expenses eligible
for reimbursement in any other calendar year (except for any lifetime or other
aggregate limitation applicable to medical expenses), and in no event shall any
indemnification payment or expenses be reimbursed after the last day of the
calendar year following the calendar year in which Executive incurred such
indemnification payment or expenses, and in no event shall any right to
indemnification payment or reimbursement or the provision of any in-kind benefit
be subject to liquidation or exchange for another benefit.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties as of
the date first written above.

 

 

 

VIRTU FINANCIAL, INC.

 

 

 

 

 

By:

/s/ Vincent Viola

 

Name: Vincent Viola

 

Title: Executive Chairman

 

 

 

 

 

DOUGLAS A. CIFU

 

 

 

 

 

/s/ Douglas A. Cifu

 

[Signature Page to Cifu Employment Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PERMITTED ACTIVITIES

 

·                  Sunrise Sports & Entertainment, including role as Vice
Chairman & Alternative Governor of Florida Panthers

 

·                  Director of Independent Bank Group, Inc.

 

·                  Director and investor in Eastern Airlines Group, Inc.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF OPTION AGREEMENT

 

VIRTU FINANCIAL, INC.

2015 MANAGEMENT INCENTIVE PLAN

EMPLOYEE NONQUALIFIED
OPTION AWARD AGREEMENT

 

THIS NONQUALIFIED OPTION AWARD AGREEMENT (the “Agreement”), is entered into as
of April 15, 2015 (the “Date of Grant”), by and between Virtu Financial, Inc., a
Delaware corporation (the “Company”), and Douglas A. Cifu (the “Participant”).

 

WHEREAS, the Company has adopted the Virtu Financial, Inc. 2015 Management
Incentive Plan (the “Plan”), pursuant to which Options may be granted; and

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it is in the best interests of the Company
and its stockholders to grant the Option provided for herein to the Participant
subject to the terms set forth herein.

 

NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

 

1.                                      Grant of Option.

 

(a)                                 Grant. The Company hereby grants to the
Participant an Option (the “Option”) to purchase 400,000  shares of Class A
Common Stock (such shares, the “Option Shares”), on the terms and conditions set
forth in this Agreement and as otherwise provided in the Plan. The Option is not
intended to qualify as an Incentive Stock Option.  The Options shall vest in
accordance with Section 2.  The Exercise Price shall be $19.00 per Option Share.

 

(b)                                 Incorporation by Reference. The provisions
of the Plan are incorporated herein by reference.  Except as otherwise expressly
set forth herein, this Agreement shall be construed in accordance with the
provisions of the Plan and any interpretations, amendments, rules and
regulations promulgated by the Committee from time to time pursuant to the
Plan.  Any capitalized terms not otherwise defined in this Agreement shall have
the definitions set forth in the Plan.  The Committee shall have final authority
to interpret and construe the Plan and this Agreement and to make any and all
determinations under them, and its decision shall be binding and conclusive upon
the Participant and his legal representative in respect of any questions arising
under the Plan or this Agreement.  The Participant acknowledges that he has
received a copy of the Plan and has had an opportunity to review the Plan and
agrees to be bound by all the terms and provisions of the Plan.

 

2.                                      Vesting.  Except as may otherwise be
provided herein, subject to the Participant’s continued employment with the
Company or an Affiliate, the Options shall become vested and exercisable in
equal installments on each of the first four (4) anniversaries of the Date of
Grant (each such date, a “Vesting Date”).  Any fractional Option Shares
resulting from the application of the vesting schedule shall be aggregated and
the Option Shares resulting from such aggregation shall vest on the final
Vesting Date.

 

--------------------------------------------------------------------------------


 

3.                                      Termination of Employment.

 

(a)                                 If the Participant’s employment with the
Company and its Affiliates is terminated (A) by the Company or its Affiliate
without Cause, (B) by the Participant for Good Reason (as defined in the
Participant’s employment agreement with the Company or the Affiliate as in
effect on the date of such termination), (C)  due to the Participant’s death or
(D) by the Company or its Affiliate due to Disability, then the Option shall
become immediately vested as of the effective date of such termination.

 

(b)                                 If the Participant’s employment with the
Company and its Affiliates terminates for any reason other than as set forth in
Section 3(a) hereof, the unvested portion of the Option shall be cancelled
immediately and the Participant shall immediately forfeit any rights to the
Option Shares subject to such unvested portion.

 

4.                                      Expiration.

 

(a)                                 In no event shall all or any portion of the
Option be exercisable after the tenth annual anniversary of the Date of Grant
(such ten-year period, the “Option Period”); provided, that if the Option Period
would expire at a time when trading in the shares of Class A Common Stock is
prohibited by the Company’s securities trading policy (or Company-imposed
“blackout period”), the Option Period shall be automatically extended until the
30th day following the expiration of such prohibition (but not to the extent any
such extension would otherwise violate Section 409A of the Code).

 

(b)                                 If, prior to the end of the Option Period,
the Participant’s employment with the Company and all Affiliates is terminated
for any reason other than for Cause, the Option shall expire on the last day of
the Option Period.  In the event of a termination described in this subsection
(b), the Option shall remain exercisable by the Participant until its expiration
only to the extent the Option was exercisable at the time of such termination.

 

(c)                                  If the Participant ceases employment with
the Company or any Affiliates due to a termination for Cause, the Option shall
expire immediately upon such termination.

 

5.                                      Method of Exercise and Form of Payment. 
No Option Shares shall be delivered pursuant to any exercise of the Option until
payment in full to the Company of the Exercise Price and an amount equal to any
U.S. federal, state, local and non-U.S. income and employment taxes required to
be withheld.  The Option may be exercised by delivery of written or electronic
notice of exercise to the Company or its designee (including a third party
administrator) in accordance with the terms hereof.  The Exercise Price and all
applicable required withholding taxes shall be payable (i) in cash, check, cash
equivalent and/or in shares of Class A Common Stock valued at the Fair Market
Value at the time the Option is exercised (including, pursuant to procedures
approved by the Committee, by means of attestation of ownership of a sufficient
number of shares of Class A Common Stock in lieu of actual delivery of such
shares to the Company); provided that such shares of Class A Common Stock are
not subject to any pledge or other security interest; or (ii) by such other
method as the Committee may permit, including without limitation:  (A) in other
property having a fair market value equal to the Exercise Price and all
applicable required withholding taxes or (B) if there is a public market for the
shares of Class A Common Stock at such time, by means of a broker-assisted
“cashless exercise” pursuant to which the Company is delivered a copy of
irrevocable instructions to a stockbroker to sell the shares of Class A Common
Stock otherwise deliverable upon the exercise of the Option and to deliver
promptly to the Company an amount equal to the Exercise Price and all applicable
required withholding taxes; or (C) by means of a “net exercise” procedure
effected by withholding the minimum number of shares of Class A Common Stock
otherwise deliverable in respect of an Option that are needed to pay for the
Exercise Price and all applicable required withholding taxes.  Any fractional
shares of Class A Common Stock shall be settled in cash.

 

2

--------------------------------------------------------------------------------


 

6.                                      Rights as a Stockholder. The Participant
shall not be deemed for any purpose to be the owner of any shares of Class A
Common Stock subject to this Option unless, until and to the extent that
(i) this Option shall have been exercised pursuant to its terms, (ii) the
Company shall have issued and delivered to the Participant the Option Shares and
(iii) the Participant’s name shall have been entered as a stockholder of record
with respect to such Option Shares on the books of the Company.  The Company
shall cause the actions described in clauses (ii) and (iii) of the preceding
sentence to occur promptly following settlement as contemplated by this
Agreement, subject to compliance with applicable laws.

 

7.                                      Compliance with Legal Requirements.

 

(a)                                 Generally. The granting and exercising of
the Option, and any other obligations of the Company under this Agreement, shall
be subject to all applicable U.S. federal, state and local laws, rules and
regulations, all applicable non-U.S. laws, rules and regulations and to such
approvals by any regulatory or governmental agency as may be required. The
Participant agrees to take all steps the Committee or the Company determines are
reasonably necessary to comply with all applicable provisions of U.S. federal
and state securities law and non-U.S. securities law in exercising his rights
under this Agreement.

 

(b)                                 Tax Withholding. Any exercise of the Option
shall be subject to the Participant satisfying any applicable U.S. federal,
state and local tax withholding obligations and non-U.S. tax withholding
obligations. The Company shall have the right and is hereby authorized to
withhold from any amounts payable to the Participant in connection with the
Option or otherwise the amount of any required withholding taxes in respect of
the Option, its exercise or any payment or transfer of the Option or under the
Plan and to take any such other action as the Committee or the Company deem
necessary to satisfy all obligations for the payment of such withholding taxes. 
The Participant may elect to satisfy, and the Company may require the
Participant to satisfy, in whole or in part, the tax obligations by withholding
shares of Class A Common Stock that would otherwise be received upon exercise of
the Option with a Fair Market Value equal to such withholding liability.  For
exercises of the Option occurring during a blackout period under the Company’s
insider trading policy, the Company shall arrange for the sale of a number of
shares of Class A Common Stock to be delivered to the Participant to satisfy the
applicable withholding obligations. Such shares of Class A Common Stock shall be
sold on behalf of the Participant through the Company’s transfer agent on the
facilities of NASDAQ or through the facilities of any other exchange on which
the Class A Common Stock is listed at the time of such sale.

 

8.                                      Clawback.  Notwithstanding anything to
the contrary contained herein, the Committee may cancel the Option award if the
Participant, without the consent of the Company, has engaged in or engages in
activity that is in conflict with or adverse to the interest of the Company or
any Affiliate while employed by or providing services to the Company or any
Affiliate, including fraud or conduct contributing to any financial restatements
or irregularities, or violates a non-competition, non-solicitation,
non-disparagement or non-disclosure covenant or agreement with the Company or
any Affiliate, as determined by the Committee.  In such event, the Participant
will forfeit any compensation, gain or other value realized thereafter on the
vesting or exercise of the Option, the sale or other transfer of the Option, or
the sale of shares of Class A Common Stock acquired in respect of the Option,
and must promptly repay such amounts to the Company.  If the Participant
receives any amount in excess of what the Participant should have received under
the terms of the Option for any reason (including without limitation by reason
of a financial restatement, mistake in calculations or other administrative
error), all as determined by the Committee, then the Participant shall be
required to promptly repay any such excess amount to the Company.  To the extent
required by applicable law and/or the rules and regulations of NASDAQ or any
other securities exchange or inter-dealer quotation system on which the Class A
Common Stock is listed or quoted, or if so required pursuant to a written policy
adopted by the Company,

 

3

--------------------------------------------------------------------------------


 

the Option shall be subject (including on a retroactive basis) to clawback,
forfeiture or similar requirements (and such requirements shall be deemed
incorporated by reference into this Agreement).

 

9.                                      Restrictive Covenants.

 

(a)                                 The Participant acknowledges and agrees that
the Participant remains bound by the confidentiality and restrictive covenant
provisions set forth in Sections 9.04 and 12.11 of the Third Amended and
Restated Limited Liability Company Agreement of Virtu Financial, LLC, dated as
of the Date of Grant (or any successor provisions) as a “Member” thereof.

 

(b)                                 In the event that the Participant violates
any of the restrictive covenants referred to in this Section 9, in addition to
any other remedy which may be available at law or in equity, the Option shall be
automatically forfeited effective as of the date on which such violation first
occurs.  The foregoing rights and remedies are in addition to any other rights
and remedies that may be available to the Company and shall not prevent (and the
Participant shall not assert that they shall prevent) the Company from bringing
one or more actions in any applicable jurisdiction to recover damages as a
result of the Participant’s breach of such restrictive covenants.

 

10.                               Miscellaneous.

 

(a)                                 Transferability. The Option may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered (a “Transfer”) by the Participant other than by will or by the laws
of descent and distribution, pursuant to a qualified domestic relations order or
as otherwise permitted under Section 15(b) of the Plan.  Any attempted Transfer
of the Option contrary to the provisions hereof, and the levy of any execution,
attachment or similar process upon the Option, shall be null and void and
without effect.

 

(b)                                 Waiver. Any right of the Company contained
in this Agreement may be waived in writing by the Committee.  No waiver of any
right hereunder by any party shall operate as a waiver of any other right, or as
a waiver of the same right with respect to any subsequent occasion for its
exercise, or as a waiver of any right to damages.  No waiver by any party of any
breach of this Agreement shall be held to constitute a waiver of any other
breach or a waiver of the continuation of the same breach.

 

(c)                                  Section 409A.  The Option is not intended
to be subject to Section 409A of the Code.  Notwithstanding the foregoing or any
provision of the Plan or this Agreement, if any provision of the Plan or this
Agreement contravenes Section 409A of the Code or could cause the Participant to
incur any tax, interest or penalties under Section 409A of the Code, the
Committee may, in its sole discretion and without the Participant’s consent,
modify such provision to (i) comply with, or avoid being subject to,
Section 409A of the Code, or to avoid the incurrence of taxes, interest and
penalties under Section 409A of the Code, and/or (ii) maintain, to the maximum
extent practicable, the original intent and economic benefit to the Participant
of the applicable provision without materially increasing the cost to the
Company or contravening the provisions of Section 409A of the Code.  This
Section 10(c) does not create an obligation on the part of the Company to modify
the Plan or this Agreement and does not guarantee that the Option or the Option
Shares will not be subject to interest and penalties under Section 409A.

 

(d)                                 Notices. Any notices provided for in this
Agreement or the Plan shall be in writing and shall be deemed sufficiently given
if either hand delivered or if sent by fax, pdf/email or overnight courier, or
by postage paid first class mail.  Notices sent by mail shall be deemed received
three business days after mailing but in no event later than the date of actual
receipt.  Notices shall be directed, if to the Participant, at the Participant’s
address indicated by the Company’s records, or if to the Company, to the
attention of the General Counsel at the Company’s principal executive office.

 

4

--------------------------------------------------------------------------------


 

(e)                                  Severability. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, and each
other provision of this Agreement shall be severable and enforceable to the
extent permitted by law.

 

(f)                                   No Rights to Employment or Service.
Nothing contained in this Agreement shall be construed as giving the Participant
any right to be retained, in any position, as an employee, consultant or
director of the Company or its Affiliates or shall interfere with or restrict in
any way the rights of the Company or its Affiliates, which are hereby expressly
reserved, to remove, terminate or discharge the Participant at any time for any
reason whatsoever.

 

(g)                                  Fractional Shares. In lieu of issuing a
fraction of a share of Class A Common Stock resulting from any exercise of the
Option or an adjustment of the Option pursuant to Section 12 of the Plan or
otherwise, the Company shall be entitled to pay to the Participant an amount in
cash equal to the Fair Market Value of such fractional share.

 

(h)                                 Beneficiary. The Participant may file with
the Committee a written designation of a beneficiary on such form as may be
prescribed by the Committee and may, from time to time, amend or revoke such
designation.

 

(i)                                     Successors. The terms of this Agreement
shall be binding upon and inure to the benefit of the Company and its successors
and assigns, and of the Participant and the beneficiaries, executors,
administrators, heirs and successors of the Participant.

 

(j)                                    Entire Agreement. This Agreement and the
Plan contain the entire agreement and understanding of the parties hereto with
respect to the subject matter contained herein and supersede all prior
communications, representations and negotiations in respect thereto.  No change,
modification or waiver of any provision of this Agreement shall be valid unless
the same be in writing and signed by the parties hereto, except for any changes
permitted without consent under Section 12 or 14 of the Plan.

 

(k)                                 Governing Law and Venue.  This Agreement
shall be construed and interpreted in accordance with the laws of the State of
Delaware, without regard to principles of conflicts of laws thereof, or
principles of conflicts of laws of any other jurisdiction which could cause the
application of the laws of any jurisdiction other than the State of Delaware.

 

(i)                                     Dispute Resolution; Consent to
Jurisdiction.  All disputes between or among any Persons arising out of or in
any way connected with the Plan, this Agreement or the Option shall be solely
and finally settled by the Committee, acting in good faith, the determination of
which shall be final.  Any matters not covered by the preceding sentence shall
be solely and finally settled in accordance with the Plan, and the Participant
and the Company consent to the personal jurisdiction of the United States
Federal and state courts sitting in Wilmington, Delaware as the exclusive
jurisdiction with respect to matters arising out of or related to the
enforcement of the Committee’s determinations and resolution of matters, if any,
related to the Plan or this Agreement not required to be resolved by the
Committee.  Each such Person hereby irrevocably consents to the service of
process of any of the aforementioned courts in any such suit, action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to the last known address of such Person, such service to
become effective ten (10) days after such mailing.

 

(ii)                                  Waiver of Jury Trial. Each party hereto
hereby waives, to the fullest extent permitted by applicable law, any right it
may have to a trial by jury in any legal proceeding

 

5

--------------------------------------------------------------------------------


 

directly or indirectly arising out of or relating to this Agreement or the
transactions contemplated (whether based on contract, tort or any other
theory).  Each party hereto (A) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (B) acknowledges that it and the other parties hereto have been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this section.

 

(l)                                     Headings; Gender. The headings of the
Sections hereof are provided for convenience only and are not to serve as a
basis for interpretation or construction, and shall not constitute a part, of
this Agreement.  Masculine pronouns and other words of masculine gender shall
refer to both men and women as appropriate.

 

(m)                             Counterparts.  This Agreement may be executed in
one or more counterparts (including via facsimile and electronic image scan
(pdf)), each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties.

 

(n)                                 Electronic Signature and Delivery.  This
Agreement may be accepted by return signature or by electronic confirmation.  By
accepting this Agreement, the Participant consents to the electronic delivery of
prospectuses, annual reports and other information required to be delivered by
U.S. Securities and Exchange Commission rules (which consent may be revoked in
writing by the Participant at any time upon three business days’ notice to the
Company, in which case subsequent prospectuses, annual reports and other
information will be delivered in hard copy to the Participant).

 

(o)                Electronic Participation in Plan.  The Company may, in its
sole discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means.  The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

 

[Remainder of page intentionally blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed by the Company and the
Participant as of the day first written above.

 

 

VIRTU FINANCIAL, INC.

 

 

 

 

 

By:

 

 

 

Name: Vincent Viola

 

 

Title: Executive Chairman

 

 

 

 

 

 

 

DOUGLAS A. CIFU

 

[Signature Page to Cifu Option Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

WAIVER AND RELEASE OF CLAIMS

 

In connection with the termination of employment of Douglas A. Cifu (the
“Executive”) from Virtu Financial, Inc. (the “Company”), the Executive agrees as
follows:

 

1.                                      Waiver and Release by the Executive.

 

(a)                                 As used in this Waiver and Release of Claims
(this “Agreement”), the term “Related Parties” means, as to any Person (as such
term is defined in the employment agreement between the Executive and the
Company, dated as of April 15, 2015 (the “Employment Agreement”)), such Person’s
successors, assigns, agents, attorneys, servants, representatives, employees,
independent contractors, trustees, administrators, predecessors-in-interest,
insurers, partners, joint venturers, stockholders, directors, officers, parent
companies, associated companies, holding companies, divisions, Affiliates (as
such term is defined in the Employment Agreement), associates, managers,
licensees, accountants and consultants and any other Person claiming through or
under such Person or each or all of the foregoing.

 

(b)                                 As used in this Agreement, the term “claims”
shall include all claims, actions, arbitrations, charges, complaints (including,
without limitation, complaints or allegations to any bar association or similar
professional governing body), grievances, hearings, causes of action, actions,
suits, damages, costs, expenses, judgments, losses, liabilities, demands,
derivative claims, inquiries, investigations, proceedings or suits.

 

(c)                                  For and in consideration of the payments
described in Section 5(c) or 5(d) of the Employment Agreement, the Executive,
individually and jointly, for himself and each of his Related Parties, in each
case in such Related Party’s representative capacity (collectively, the
“Executive Release Parties”), effective as of the Effective Date (as defined
below), hereby acquits, releases and discharges, of and from any and all
Executive Released Claims (as defined below), each of the following Persons: the
Company, its direct and indirect parents, subsidiaries and Affiliates, their
predecessors and successors and assigns, together with the respective officers,
directors, partners, shareholders, employees, members, and agents of the
foregoing and each of their respective past and present Related Parties
(collectively, the “Company Group”).

 

(d)                                 As used in this Agreement, the term
“Executive Released Claims” shall mean all claims of every kind and nature
whatsoever, whether known or unknown, suspected or unsuspected, previously
existing, or now existing, in law or in equity, which the Executive Release
Parties or any of them had, may have had, or now has, from the beginning of time
through the execution of this Agreement, against the Company Group collectively
or any member of the Company Group, individually, for or by reason of any matter
whatsoever, including, but not limited to, any claims relating to, arising out
of or attributable to the Executive’s employment or the termination of the
Executive’s employment with the Company, the Employment Agreement, and also
including but not limited to claims of breach of contract, wrongful termination,
unjust dismissal, defamation, libel or slander, or under any federal, state or
local law dealing with discrimination based on age, race, sex, national origin,
handicap, religion, disability or sexual preference.  This release of claims
includes, but is not limited to, all claims arising under the Age Discrimination
in Employment Act of 1967 (the “ADEA”), Title VII of the Civil Rights Act, the
Americans with Disabilities Act, the Civil Rights Act of 1991, the Family
Medical Leave Act, the Equal Pay Act, the New York Human Rights Law, the New
York City Administrative Code and all other federal, state and local labor and
anti-discrimination laws, the common law and any other purported restriction on
an employer’s right to terminate the employment of employees.

 

--------------------------------------------------------------------------------


 

(e)                                  The Executive, individually and jointly,
for himself and each of the Executive Release Parties, specifically releases all
claims against the Company Group and each member thereof under the ADEA relating
to the Executive’s employment and its termination.

 

(f)                                   The Executive represents that neither the
Executive nor any of the Executive Release Parties has filed or permitted to be
filed against the Company Group, any member of the Company Group individually or
the Company Group collectively, any lawsuit, complaint, charge, proceeding or
the like, before any local, state or federal agency, court or other body (each,
a “Proceeding”), and the Executive covenants and agrees that neither the
Executive nor any of the Executive Release Parties will do so at any time
hereafter with respect to the subject matter of this Agreement and claims
released pursuant to this Agreement (including, without limitation, any claims
relating to the termination of the Executive’s employment), except as may be
necessary to enforce this Agreement, to obtain benefits described in or granted
under this Agreement, or to seek a determination of the validity of the waiver
of the Executive’s rights under the ADEA, or initiate or participate in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission (“EEOC”).  Except as otherwise provided in the preceding sentence,
(i) neither the Executive nor any of the Executive Release Parties will initiate
or cause to be initiated on the Executive’s behalf any Proceeding, or will
participate (except as required by law) in any Proceeding of any nature or
description against any member of the Company Group individually or the Company
Group collectively that in any way involves the allegations and facts that the
Executive could have raised against any member of the Company Group individually
or collectively as of the date hereof and (ii) the Executive, individually and
jointly, for himself and each of the Executive Release Parties, waives any right
the Executive or any of the Executive Release Parties may have to benefit in any
manner from any relief (monetary or otherwise) arising out of any Proceeding.

 

(g)                                  Notwithstanding anything in this Agreement
to the contrary, the Executive Released Claims do not include any claims (i) for
indemnification in accordance with Section 4(f) of the Employment Agreement,
(ii) for unemployment compensation benefits, (iii) any claims by Executive in
respect of any vested benefits under any Company tax-qualified benefit plans or
other Company retirement plans of any type that Executive is entitled to
pursuant to the terms thereof as a result of his employment with the Company,
(iv) any rights of the Executive in his capacity as an equity holder in the
Company or any of its Affiliates, (v) any right or claim that arises against the
Company after the date of this Agreement, or (vi) any right the Executive may
have to obtain contribution as permitted by law in the event of entry of
judgment against the Executive and the Company as a result of any act or failure
to act for which the Executive and the Company are jointly liable.

 

2.                                      Acknowledgment of Consideration.

 

The Executive is specifically agreeing to the terms of this release because the
Company has agreed to pay the Executive money and other benefits to which the
Executive was not otherwise entitled under the Company’s policies or under the
Employment Agreement (in the absence of providing this release).  The Company
has agreed to provide this money and other benefits because of the Executive’s
agreement to accept it in full settlement of all possible claims the Executive
might have or ever had, and because of the Executive’s execution of this
Agreement.

 

3.                                      Acknowledgments Relating to Waiver and
Release; Revocation Period.

 

(a)           The Executive acknowledges that the Executive has read this
Agreement in its entirety, fully understands its meaning and is executing this
Agreement voluntarily and of the Executive’s own free will with full knowledge
of its significance.  The Executive

 

2

--------------------------------------------------------------------------------


 

acknowledges and warrants that the Executive has been advised by the Company to
consult with an attorney prior to executing this Agreement.  The offer to accept
the terms of the Agreement is open for twenty-one (21) days from the date the
Executive receives the Agreement.  The Executive shall have the right to revoke
this Agreement for a period of seven days following the Executive’s execution of
this Agreement, by giving written notice of such revocation to the Company. 
This Agreement shall not become effective until the eighth day following the
Executive’s execution of it (without prior revocation) (the “Effective Date”).

 

(b)           It is the intention of the Executive Release Parties that this
Agreement shall be effective as a full and final accord and satisfaction, and
release, of the Executive Released Claims and that the releases herein extend to
any and all claims of whatsoever kind or character, known or unknown.  In
connection with such waiver and relinquishment, the Executive Release Parties
acknowledge that they are aware that they may later discover facts in addition
to or different from those which they now know or believe to be true with
respect to the subject matter of this Agreement, but that it is their intention
hereby fully, finally and forever to settle and release all of the Executive
Released Claims, known or unknown, suspected or unsuspected, which now exist, or
previously existed. In furtherance of such intention, the releases given herein
shall be, and shall remain, in effect as a full and complete release of the
Executive Released Claims, notwithstanding the discovery or existence of any
such additional or different facts. Nothing herein shall be construed as a
release of the obligations under this Agreement or claims which may arise from
the breach hereof.

 

4.                                      Remedies.

 

Moreover, the Executive understands and agrees that if the Executive breaches
any provisions of this Agreement, in addition to any other legal or equitable
remedy the Company may have, the Company shall be entitled to cease making any
payments or providing any benefits to the Executive agreed hereunder. The
remedies set forth in this paragraph shall not apply to any challenge to the
validity of the waiver and release of the Executive’s rights under the ADEA.  In
the event the Executive challenges the validity of the waiver and release of the
Executive’s rights under the ADEA, then the Company’s right to attorneys’ fees
and costs shall be governed by the provisions of the ADEA, so that the Company
may recover such fees and costs if the lawsuit is brought by the Executive in
bad faith. Any such action permitted to the Company by this paragraph, however,
shall not affect or impair any of the Executive’s obligations under this
Agreement, including without limitation, the release of claims in paragraph 1
hereof.  The Executive further agrees that nothing herein shall preclude the
Company from recovering attorneys’ fees, costs or any other remedies
specifically authorized under applicable law.

 

5.                                      No Admission.

 

Nothing herein shall be deemed to constitute an admission of wrongdoing by any
member of the Company Group.  Neither this Agreement nor any of its terms shall
be used as an admission or introduced as evidence as to any issue of law or fact
in any proceeding, suit or action, other than an action to enforce this
Agreement.

 

3

--------------------------------------------------------------------------------


 

6.                                      Governing Law.

 

THE TERMS OF THIS AGREEMENT AND ALL RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO, INCLUDING ITS ENFORCEMENT, SHALL BE INTERPRETED AND GOVERNED BY THE LAWS
OF THE STATE OF DELAWARE WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS
OF THE STATE OF DELAWARE OR THOSE OF ANY OTHER JURISDICTION WHICH COULD CAUSE
THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF
DELAWARE.

 

[Remainder of Page Intentionally Left Blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Executive has executed this Agreement as of the date set
forth opposite the Executive’s signature below.

 

 

 

 

 

DATE

 

Douglas A. Cifu

(not to be signed prior to

 

 

termination of employment)

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF COMPANY RELEASE

 

WAIVER AND RELEASE OF CLAIMS

 

In connection with the termination of employment of Douglas A. Cifu (the
“Executive”) from Virtu Financial, Inc. (the “Company”), the Company agrees as
follows:

 

1.                                      Waiver and Release by the Company.

 

(a)                                 As used in this Waiver and Release of Claims
(this “Agreement”), the term “Related Parties” means, as to any Person (as such
term is defined in the employment agreement between the Executive and the
Company, dated as of April 15, 2015 (the “Employment Agreement”)), such Person’s
successors, assigns, agents, attorneys, servants, representatives, employees,
independent contractors, trustees, administrators, predecessors-in-interest,
insurers, partners, joint venturers, stockholders, directors, officers, parent
companies, associated companies, holding companies, divisions, Affiliates (as
such term is defined in the Employment Agreement), associates, managers,
licensees, accountants and consultants and any other Person claiming through or
under such Person or each or all of the foregoing.

 

(b)                                 As used in this Agreement, the term “claims”
shall include all claims, actions, arbitrations, charges, complaints (including,
without limitation, complaints or allegations to any bar association or similar
professional governing body), grievances, hearings, causes of action, actions,
suits, damages, costs, expenses, judgments, losses, liabilities, demands,
derivative claims, inquiries, investigations, proceedings or suits.

 

(c)                                  The Company on behalf of itself and its
subsidiaries, predecessors, successors and assigns (hereinafter collectively
referred to as the “Company Release Parties”) effective as of the Effective Date
(as defined in Exhibit C of the Employment Agreement), hereby acquits, releases
and discharges the Executive, individually and jointly, for himself and each of
his Related Parties, in each case in such Related Party’s representative
capacity (collectively, the “Executive Release Parties”) of and from any and all
claims of every kind and nature whatsoever, whether known or unknown, suspected
or unsuspected, previously existing, or now existing, in law or in equity, which
the Company Release Parties or any of them had, may have had, or now has, from
the beginning of time through the execution of this Agreement, against the
Executive Release Parties, collectively or individually, for or by reason of any
matter whatsoever including, but not limited to, any claims relating to, arising
out of or attributable to the Executive’s employment or the termination of the
Executive’s employment with the Company (collectively, the “Company Released
Claims”).  Notwithstanding anything in this Agreement to the contrary, the
Company Release Parties shall not acquit, release or discharge, and the Company
Released Claims shall not include (a) any claims relating to fraud or willful
misconduct of the Executive or (b) any claims to enforce (i) this Agreement,
(ii) the Employment Agreement, or (iii) any restrictive covenant agreements,
which claims may include but are not limited to the enforcement of any
agreements by the Executive not to compete with the Company Group or solicit its
employees.

 

2.                                      Acknowledgment of Consideration.

 

The Company is specifically agreeing to the terms of this release because the
Executive has agreed to release the Company Release Parties from all possible
claims the Executive might have or ever had.

 

--------------------------------------------------------------------------------


 

3.                                      Acknowledgments Relating to Waiver and
Release.

 

It is the intention of the Company Release Parties that this Agreement shall be
effective as a full and final accord and satisfaction, and release, of the
Company Released Claims and that the releases herein extend to any and all
claims of whatsoever kind or character, known or unknown.  In connection with
such waiver and relinquishment, the Company Release Parties acknowledge that
they are aware that they may later discover facts in addition to or different
from those which they now know or believe to be true with respect to the subject
matter of this Agreement, but that it is their intention hereby fully, finally
and forever to settle and release all of the Company Released Claims, known or
unknown, suspected or unsuspected, which now exist, or previously existed. In
furtherance of such intention, the releases given herein shall be, and shall
remain, in effect as a full and complete release of the Company Released Claims,
notwithstanding the discovery or existence of any such additional or different
facts. Nothing herein shall be construed as a release of the obligations under
this Agreement or claims which may arise from the breach hereof.

 

4.                                      No Admission.

 

Nothing herein shall be deemed to constitute an admission of wrongdoing by any
member of the Executive Release Parties.  Neither this Agreement nor any of its
terms shall be used as an admission or introduced as evidence as to any issue of
law or fact in any proceeding, suit or action, other than an action to enforce
this Agreement.

 

5.                                      Governing Law.

 

THE TERMS OF THIS AGREEMENT AND ALL RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO, INCLUDING ITS ENFORCEMENT, SHALL BE INTERPRETED AND GOVERNED BY THE LAWS
OF THE STATE OF DELAWARE WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS
OF THE STATE OF DELAWARE OR THOSE OF ANY OTHER JURISDICTION WHICH COULD CAUSE
THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF
DELAWARE.

 

[Remainder of Page Intentionally Left Blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has executed this Agreement as of the date set
forth opposite the Company’s signature below.

 

 

 

 

 

DATE

 

Virtu Financial, Inc.

(not to be signed prior to

 

By:

 

termination of employment)

 

Title:

 

 

3

--------------------------------------------------------------------------------